Citation Nr: 0904873	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-39 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran had more than 6 years of active duty, including 
periods from February 1979 to February 1982 and from February 
2003 to October 2004.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia denied 
entitlement to service connection for hypertension and peptic 
ulcer disease.  A videoconference hearing before the 
undersigned Veterans Law Judge was held at the RO in January 
2007.

This case was remanded for further development in September 
2007 and has returned for further appellate action.  During 
the course of the development service connection for peptic 
ulcer disease was granted and that matter is no longer in 
appellate status.  


FINDINGS OF FACT

1.  Hypertension was not exhibited during the veteran's first 
period of service or within the first post service year.  

2.  Hypertension was exhibited and treated in the years prior 
to the veteran's second period of service.  

3.  The credible and probative evidence of record shows that 
hypertension did not undergo an increase in severity during 
the second period of service.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in the 
Veteran's first period of active duty; nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2008).  
 

2.  The presumption of soundness at service entry for the 
second period of service has been rebutted by clear and 
unmistakable evidence that hypertension pre-existed service 
and pre-existing hypertension was not aggravated therein.  38 
U.S.C.A. 1111, 1153 (West 2002); 38 C.F.R. § 3.306(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002),  requires VA  to notify 
the claimant and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  
	
Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In correspondences dated December 2004 and December 2007, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate his claim for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  The December 2007 
correspondence further notified the Veteran of the process by 
which disability ratings and effective dates are assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This last notice was delivered after the initial denial of 
the claims, the AOJ subsequently readjudicated the claims 
based on all the evidence in the July 2008 statement of the 
case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
Veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated.  The duty to assist has been fulfilled.

Service Connection

The veteran asserts that his hypertension is related to his 
second period of active duty, when it was first diagnosed 
when he was receiving dental treatment.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  "[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness . . ."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 
25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
However, aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

In this case, the Veteran does not contend and the record 
does not reflect that hypertension had its onset or is 
otherwise related to the Veteran's first period of service.  
The report of examination upon re-entry into service in 
February 2003 is not in the claims file.  Therefore, it 
cannot be said that hypertension was noted at the time he 
entered into the second period of service.  The veteran is 
therefore entitled to the presumption of soundness at entry 
into the second period of active service.  

The Board must consider if the presumption of soundness is 
rebutted by clear and unmistakable evidence.  The Veteran's 
service treatment records reflect that he had hypertension as 
early as October 2002.  In fact, during a February 2003 work-
up there is reference to the Veteran having hypertension and 
being medication for this in October-November 2002.  His 
blood pressure was 148/103.  Also in August of 2003, when the 
Veteran was seeking treatment for an unrelated matter, 
reference is again made to his hypertension.  In December 
2003, a series of blood pressure readings was taken and 
ranged from 127/79 to 141/97.  During a follow-up visit, he 
reported being out of his medication for several weeks which 
could have attributed to the elevated readings.

The Veteran was afforded a VA examination in January 2008.  
At that time, he indicated that he was unsure when he was 
diagnosed with hypertension.  The examiner reviewed the 
entire claims files in an effort to determine the date of 
onset.  The examiner indicated that during an April 2001 
periodic examination, there was no reference to the Veteran 
having hypertension.  Furthermore, in February 2003 while at 
the Martin Army Community Hospital, the physician referenced 
the fact that the Veteran had been taking hypertension 
medication for two months in October and November 2002.  His 
medication was discontinued in December 2002.  Thus, the 
Veteran was not diagnosed with hypertension for the first 
time in December 2003, while in service.  While the Veteran 
now claims that his hypertension was first diagnosed in 
service, the statements of pre-existing hypertension made for 
treatment purposes are much more credible.  Similarly, 
manifestations of symptoms of chronic disease so close to 
date of enlistment (in this case 3 weeks)that the disease 
could not have originated in so short a period of time will 
establish pre-existence.  See 38 C.F.R. § 3.303(c) (2008).  

The next step of the inquiry is to determine whether 
hypertension was aggravated in service.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  VAOPGCPREC 3-2003 (July 16, 2003).

The VA examiner during the January 2008 examination concluded 
that it cannot be said that hypertension increased in 
severity in service.  He was previously on hypertension 
medication and was place on these medications again in 
service.  There was a note that he was taken off medication, 
but when the medication was continued, the hypertension was 
well controlled.  The examiner definitely concluded that 
hypertension was not aggravated by service.
 
There is no competent evidence in the veteran's service 
medical records that hypertension was aggravated during 
active service.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Davis 
v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  A "lasting 
worsening of the condition" is required.  Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).  While service medical records document 
treatment for hypertension, there is clear and unmistakable 
evidence that the disability was not aggravated in service.  
Furthermore, upon review of the veteran's claims folder, the 
January 2008 VA examiner opined that the veteran's disability 
did not worsen during service.  Thus, the evidence clearly 
and unmistakably shows that there was no permanent 
aggravation in service of any pre-existing disability.

Therefore, the Board finds that the presumption of soundness 
in this case has been rebutted by clear and unmistakable 
evidence that the veteran's hypertension existed prior to 
service and was not aggravated therein.  See 38 U.S.C.A. 
§ 1111; Wagner, supra; VAOPGCPREC 3-2003.  To the extent that 
the veteran has asserted that his disability is related to 
service, as a lay person, he has no competence to give a 
medical opinion or diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the Board concludes that the veteran's hypertension 
clearly and unmistakably existed prior to service and was not 
aggravated by service.


ORDER

Service connection for hypertension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


